Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fail sto teach the vehicle electronic mirror system of independent claim 1.  The prior art is particularly deficient regarding compression ratio change control means for changing a compression ratio of the picture in the compression process control means, from a compression ratio at a normal time, depending on at least one of information indicating the direction of vehicle movement and detection information of a periphery of the vehicle, wherein when the compression ratio change control means acquires information indicating that the vehicle moves to one side in the vehicle-width direction, the compression ratio change control means changes the compression ratio of the lateral rearward view picture of a side corresponding to the one side, to a smaller compression ratio than a compression ratio before the acquisition of the information, or to non-compression, and changes the compression ratio of the lateral rearward view picture of a side corresponding to the other side in the vehicle-width direction, to a larger compression ratio than a compression ratio before the acquisition of the information, as recited in claim 1.  Claims 3-7 are dependent upon claim 1, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482